          Case
            Case1:20-cr-00477-ER
                1:20-cr-00477-ER Document
                                 Document10
                                          9 Filed
                                             Filed09/16/20
                                                   09/21/20 Page
                                                             Page11ofof11
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      September 16, 2020

BY ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Okeifa John, 20 Cr. 477 (ER)

Dear Judge Ramos:

        The initial conference in this case is set for October 7, 2020, and Magistrate Court has
informed the parties that an arraignment in this case is likely to occur during the week of September
28. Accordingly, the Government respectfully requests that the Court exclude time under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7), until October 7, 2020. The ends of justice outweigh the
interests of the public and the defendant in a speedy trial because the continuance will permit the
Government to prepare and produce discovery, the defense to review discovery, and will reflect
the current limited availability of jury trials in this District in light of the COVID-19 pandemic.
The Government has conferred with defense counsel, who consents to this request.


                                                      Respectfully submitted,
                          X
                                                      AUDREY STRAUSS
                                                      Acting United States Attorney
                                                      Southern District of New York

                9/21/2020
                                                                /s/
                                                      Andrew A. Rohrbach
                                                      Assistant United States Attorney
                                                      (212) 637-2345

cc (by ECF): David Bertan, Esq.,
